Citation Nr: 1637368	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as retinitis.

2.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to August 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In January 2016, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  On January 15, 2016, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw the appeal with respect to the issue of entitlement to service connection for a bilateral eye disability, claimed as retinitis.  

2.  A right ear hearing loss disability is the result of noise exposure in service.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for an eye disability, claimed as retinitis, the criteria to withdraw the appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Veteran meets the criteria for service connection for a right ear hearing loss disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

During a hearing before the undersigned Veterans Law Judge, the appellant stated that he wanted to withdraw the appeal with respect to service connection for a bilateral eye disability.  Therefore, as to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Although the Veteran has withdrawn the claim for service connection for an eye disorder, he continues to seek service connection for a right ear hearing loss disability.  

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, the Veteran's claim is being granted in full.  Accordingly, any deficiencies with regard to the VA's duties to notify and assist in the development of the claim are harmless and nonprejudicial.  

During the hearing before the undersigned Veterans Law Judge, the Veteran contended that his right ear hearing loss disability was primarily the result of exposure to the sound of incoming mortar fire and outgoing artillery fire from a small air base in the Republic of Vietnam.  He also reported extensive noise exposure to the sound of turbojet engines as an aircraft mechanic in service.  Therefore, he maintained that service connection was warranted for his right ear hearing loss disability.  After reviewing the record, the Board agrees.  

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2015); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The report of the Veteran's June 2016 VA examination shows that he has a bilateral hearing loss disability for VA purposes.  The Board acknowledges that as an aircraft mechanic in Vietnam, he would have had extensive noise exposure not only to the sound of aircraft engines but also to the sounds of gunfire.  The question then is whether there is a nexus between that noise exposure and his current hearing loss disability.  The Board notes that the Veteran has been granted service for aggravation of a pre-service left ear hearing loss disability.  

The Veteran's service medical records are negative for any complaints or clinical findings of a right ear hearing loss disability for VA purposes.  Right ear hearing loss a disability was not reported until 2009, many years after service.  Nevertheless, in August 2009, VA examined the Veteran in part to determine the nature and etiology of any hearing loss disability.  The examining VA audiologist opined that it was less likely than not that the Veteran's right ear hearing loss disability was related to any incident in service.  The examiner noted that the Veteran had normal hearing at entry in the right ear and a pre-existing high frequency hearing loss at 4000 Hertz and above in the left ear.  The VA examiner further noted that at the time of the Veteran's separation from the service, hearing was normal in the right ear but had further deteriorated in the left ear.  The VA examiner cited an Institute of Medicine study on military noise exposure which found no scientific evidence to support delayed onset of noise induced hearing loss.  

In January 2016, however, S. R. D., M.D., a board-certified otolaryngologist, found that the Veteran's pattern of hearing loss and his history were both compatible with a bilateral hearing loss disability predominantly due to service noise exposure.  The Board finds that report places the evidence in relative equipoise because there is an approximate balance of evidence both for and against the claim which neither satisfactorily proves nor disproves the claim.  

Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and find that right ear hearing loss was incurred in service.  Therefore, service connection for right ear hearing loss will be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  



ORDER

The appeal on the issue of entitlement to service connection for a bilateral eye disability, claimed as retinitis, is dismissed.  

Entitlement to service connection for a right ear hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


